Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Normbau Gmbh (DE 3,510,931) and Poulos (US Pat. No. 3,144,133) are the closest prior art of record.  However, the prior art does not additionally teach modifying Normbau Gmbh to have the connecting upright (20) provided with a tubular cavity, located, during use, in communication with the containing compartment (as modified by Poulos), and through which at least feed elements of the drive member are positioned.  Furthermore, such a modification would involve modifying the secondary reference, and would involve improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381.  The examiner can normally be reached on Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Stanton L Krycinski/Primary Examiner, Art Unit 3631